            Case 1:19-cv-02641-JMF Document 7 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JONATHAN MARCELO LATACELA LUNA,                                        :
                                                                       :
                                             Plaintiff,                :
                                                                       :     19-CV-2641 (JMF)
                           -v-                                         :
                                                                       :   ORDER OF DISMISSAL
MATTHEW WHITAKER, KIRSTJEN NIELSEN, LEE :
FRANCIS CISSNA, THOMAS CIOPPA, and MICHAEL :
RICHARD POMPEO,                                                        :
                                                                       :
                                             Defendants.               :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Complaint in this action was filed on March 28, 2019. A few days later, Plaintiff
filed an affidavit of service. See ECF No. 5. Neither Plaintiff nor Defendants have filed
anything since — even though the Court, on February 24, 2020 (after the case was reassigned to
the undersigned), ordered the parties to file a joint letter by March 9, 2020, updating the Court as
to the status of the case, or in the alternative, to file proof of termination if this case has been
settled or otherwise terminated. See ECF No. 6.

       In light of the foregoing, the Court assumes that the case has been resolved (or is now
moot) and/or that Plaintiff does not intend to proceed with the action. Accordingly, it is
ORDERED that the case be and is hereby DISMISSED and discontinued without costs, and
without prejudice to the right to reopen the action within thirty days of the date of this Order.
To be clear, any application to reopen must be filed by the aforementioned deadline; any
application to reopen filed thereafter may be denied solely on that basis.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is
directed to close the case

        SO ORDERED.

Dated: June 1, 2020                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
